Collins, 8.
This motion for an examination of the proponent as an adverse party is granted to the extent that he will be required to submit to examination in respect of the following matters: (a) testamentary capacity (Matter of Korn, 265 App. Div. 987; Matter of Tanner, 185 Misc. 994); (b) the execution of the propounded paper (Matter of Carlsen, N. Y. L. J., July 26,1949, p. 146, col. 7); (c) fraud and undue influence practiced upon the testator (Matter of Frank, 165 Misc. 411; Matter of Kaplan, 193 Misc. 129; Matter of Kreutzberg, 185 Misc. 995); (d) the physical condition of the testator as "bearing upon tho *610issue of undue influence (Matter of Ruef, 180 App. Div. 203; Matter of Wilkonska, N. Y. L. J., Feb. 16, 1950, p. 595, col. 1); (e) the business relations of the deceased with the respondents (Rollwagen v. Rollwagen, 63 N. Y. 504; Matter of Frank, supra); (f) financial transactions between the deceased and the proponents (Matter of Danilow, N. Y. L. J., Oct. 1, 1948, p. 651, col. 2). He will also be required to produce upon the examination all relevant books, papers, records, documents and other data for use upon the examination.
Submit order on notice.